Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-16 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 12/05/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claims 1-8 fall within the statutory category of a process.  Claims 9-16 fall within the statutory category of an article of manufacture as a non-transitory computer-readable medium.
Step 2A, Prong One
As per Claims 1 and 9, the limitations of determining multivariate associations between disease factors and the disease symptoms based on a Cox Proportional Hazards analysis with a October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, claim 9 recites the additional elements – a tangible, non-transitory computer-readable media comprising instructions executed by a processor.  The computer-readable media and processor in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of receiving disease symptoms and disease factor inputs from a patient population which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of receiving disease symptoms and disease factor inputs are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims also recite the additional element of causing a graphical user interface to display a patient population trigger visualization for the disease symptoms which also i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a tangible, non-transitory computer-readable media comprising instructions executed by a processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the "non-transitory computer readable media” and processor are recited at a high level of generality and are recited as generic computer components by reciting a client device typically includes a processor and computer-readable media storing program instructions executable by the processor, where the client device may be any well-known device including a smartphone, table, laptop, etc. (Specification, [0040]), e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  The additional element of displaying a patient population trigger visualization for the disease symptoms by a graphical user interface an element that is well-understood, routine and conventional computer functions in the field of data management, as data outputting and displaying of the results of the abstract idea similar 
Dependent Claims 2-8 and 10-16 add further limitations which are also directed to an abstract idea.  The dependent claims include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 9.  The dependent claims merely provide further description as to the display of data which amounts to mere data outputting, and therefore do not integrate the claims into a practical application or provide significantly more than the abstract ideas for the same reasons as the independent claims. Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Donoghue et al. (WO 2016/022761 A1), hereinafter referred to as Donoghue.
As per Claims 1 and 9, Donoghue discloses tangible, non-transitory computer-readable media comprising instructions stored therein, wherein the instructions, when executed by one or more processors, cause one or more computing systems to perform a method ([0053]) comprising:
receiving disease symptom and disease factor inputs from a patient population comprising a plurality of patients ([0003] collect data about the patient’s disease symptoms, disease factors, [0011-0012] received data form a patient population including disease symptoms and disease factor); 
for the patient population, determining multivariate associations between disease factors and the disease symptom based on a Cox Proportional Hazards analysis with a robust variance estimate, where time dependent variables, time dependent strata, and multiple ([0092] determining multivariate associations between disease factors and symptoms based on Cox Proportional Hazards analysis with robust variance estimate using Andersen-Gill extension); 
determining one or more statistical significances of the determined associations using a Wald test ([0093]); 
for each determined association, determine an effect of the disease factor on the disease symptom based on a hazard ratio analysis ([0094]); 
identifying disease factors for the patient population that have a multivariate hazard greater than 1 as disease factors that are significantly associated with at least one of (i) causing patients in the patient population to experience the disease symptom or (ii) preventing patients in the patient population from experiencing the disease symptom ([0095]); 
causing a graphical user interface to display a patient population trigger visualization for the disease symptoms (Abstract/[0015] disease trigger map displayed in a GUI, [0096]/[0184] display a patient population trigger map for the disease symptoms on a GUI, [0051] risk meter, trigger map), wherein the trigger visualization comprises a plurality of rows and one or more columns, wherein a first column corresponds to a first disease symptom for a first patient ([0125] trigger icons on a GUI where the trigger icon corresponds to a disease symptom which is a trigger/protector for the patient], [0172] population trigger map displays the trigger icons for each disease symptom which is a trigger/protector for the first patient, i.e. patient C), and wherein a first row in the first column comprises an indication of an extent to which a first risk factor is a disease trigger or disease protector for the first disease symptom for the first patient [0138]/Fig. 10 a trigger icon is positioned on the display to show an indication of the extent of the association between risk factor/trigger and disease where the risk factor of low barometric pressure is visually indicated to be a medium association to trigger migraine, [0140] trigger icon located in a location on the display to indicate a medium association with migraine and size of icon also indicates a greater risk of triggering migraine, [0141] trigger icons located in the high association region visually indicate the extent of which that particular risk factor is a trigger, see [0144-0146] trigger map displays for a patient an icon for each of the disease triggers and protectors and the location of the icons on the display indicates the extent to which the factor is a trigger/protector, [0153] position of the first trigger icon on the trigger map is based on strength of statistical association between disease trigger and symptom).
Donoghue may not explicitly teach that the trigger visualization is displayed as a plurality of rows and one or more columns corresponding to the disease symptom and disease trigger/protector risk factors.  However, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the display of trigger visualization could be in any manner such that it includes the disease symptom for a patient and the corresponding indication of the extent to which a risk factor is a trigger or predictor for the disease symptom because the manner of presenting the information is a matter of design choice. The choice in how to display the information does not have an impact on the function of the claim. See MPEP 2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore, the claimed limitation is rendered obvious.
As per Claims 2 and 10, Donoghue discloses the limitations of Claims 1 and 9.  Donoghue also teaches the trigger visualization further comprises a second column for the first patient, wherein the second column corresponds to a second disease symptom for a first patient, and wherein the first row in the second column comprises an indication of an extent to which the first risk factor is a disease trigger or disease protector for the second disease symptom for the first patient ([0148] the trigger map displays more than one disease factor, i.e. a second disease symptom, based on activating the disease factors selection on the display, [0166] the trigger map displays an indication of the trigger/protectors for a selected patient which can be an individual patient, [0178] the degree of strength of the association between trigger/protector and disease symptom/factor are indicated on the display in a variety of ways including differently colored/patterned lines, or bolding, shading, animation, or other indications to show stronger or weaker associations).
Donoghue may not explicitly teach that the trigger visualization is displayed as a plurality of rows and one or more columns corresponding to the disease symptom and disease trigger/protector risk factors.  However, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the display of trigger visualization could be in any manner such that it includes the disease symptom for a patient and the corresponding indication of the extent to which a risk factor is a trigger or predictor for the disease symptom because the manner of presenting the information is a matter of design choice. The choice in how to display the information does not have an impact on the function of the claim. See MPEP 2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, the claimed limitation is rendered obvious.
As per Claims 3 and 11, Donoghue discloses the limitations of Claims 1 and 9.  Donoghue also teaches the trigger visualization further comprises a third column for a second patient, wherein the third column corresponds to the first disease symptom for the second patient, and wherein the first row in the third column comprises an indication of an extent to which the first risk factor is a disease trigger or disease protector for the first disease symptom for the second patient ([0166] the population trigger map allows for selection of by patient where the selected patients are activated and the triggers/protectors icons for the subset of selected patients are displayed on the trigger map, i.e. first and second patient, see Fig. 12A in which patient C has been selected and the triggers for the patient are indicated on the display, [0178] the degree of strength of the association between trigger/protector and disease symptom/factor are indicated on the display in a variety of ways including differently colored/patterned lines, or bolding, shading, animation, or other indications to show stronger or weaker associations).
Donoghue may not explicitly teach that the trigger visualization is displayed as a plurality of rows and one or more columns corresponding to the disease symptom and disease trigger/protector risk factors.  However, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the display of trigger visualization could be in any manner such that it includes the disease symptom for a patient and the corresponding indication of the extent to which a risk factor is a trigger or predictor for the disease symptom because the manner of presenting the information is a matter of design choice. The choice in how to display the information does not have an impact on the function of the claim. See MPEP 2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, the claimed limitation is rendered obvious.
As per Claims 4 and 12, Donoghue discloses the limitations of Claims 1 and 9.  Donoghue also teaches the trigger visualization further comprises a fourth column for the second patient, wherein the fourth column corresponds to a second disease symptom for the second patient, and wherein the first row in the fourth column comprises an indication of an extent to which the first risk factor is a disease trigger or disease protector for the second [0148] the trigger map displays more than one disease factor, i.e. a second disease symptom, based on activating the disease factors selection on the display, [0166] the trigger map displays an indication of the trigger/protectors for a selected patient which can be an individual patient or a first and second patient, [0178] the degree of strength of the association between trigger/protector and disease symptom/factor are indicated on the display in a variety of ways including differently colored/patterned lines, or bolding, shading, animation, or other indications to show stronger or weaker associations).
Donoghue may not explicitly teach that the trigger visualization is displayed as a plurality of rows and one or more columns corresponding to the disease symptom and disease trigger/protector risk factors.  However, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the display of trigger visualization could be in any manner such that it includes the disease symptom for a patient and the corresponding indication of the extent to which a risk factor is a trigger or predictor for the disease symptom because the manner of presenting the information is a matter of design choice. The choice in how to display the information does not have an impact on the function of the claim. See MPEP 2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, the claimed limitation is rendered obvious.
As per Claims 5 and 13, Donoghue discloses the limitations of Claims 1 and 9.  Donoghue also teaches the first row in the first column comprises an indication of an extent to which the first risk factor positively or negatively affects a severity of the first disease symptom for the first patient ([0125] trigger icons on a GUI where the trigger icon corresponds to a disease symptom which is a trigger/protector for the patient], [0172] population trigger map displays the trigger icons for each disease symptom which is a trigger/protector for the first patient, i.e. patient C; [0138]/Fig. 10 a trigger icon is positioned on the display to show an indication of the extent of the association between risk factor/trigger and disease where the risk factor of low barometric pressure is visually indicated to be a medium association to trigger migraine, [0140] trigger icon located in a location on the display to indicate a medium association with migraine and size of icon also indicates a greater risk of triggering migraine, [0141] trigger icons located in the high association region visually indicate the extent of which that particular risk factor is a trigger, see [0144-0146] trigger map displays for a patient an icon for each of the disease triggers and protectors and the location of the icons on the display indicates the extent to which the factor is a trigger/protector, [0153] position of the first trigger icon on the trigger map is based on strength of statistical association between disease trigger and symptom), wherein the trigger visualization further comprises a second column for the first patient, and wherein the first row in the second column comprises an indication of an extent to which the first risk factor positively or negatively affects an occurrence of the first disease symptom for the first patient ([0148] the trigger map displays more than one disease factor, i.e. a second disease symptom, based on activating the disease factors selection on the display, [0166] the trigger map displays an indication of the trigger/protectors for a selected patient which can be an individual patient, [0178] the degree of strength of the association between trigger/protector and disease symptom/factor are indicated on the display in a variety of ways including differently colored/patterned lines, or bolding, shading, animation, or other indications to show stronger or weaker associations).
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, the claimed limitation is rendered obvious.
As per Claims 6 and 14, Donoghue discloses the limitations of Claims 5 and 13.  Donoghue also teaches the trigger visualization further comprises a third column for the first patient and a fourth column for the first patient, wherein the third column and the fourth column correspond to a second disease symptom for the first patient, wherein the first row in the third column comprises an indication of an extent to which the first risk factor positively or negatively affects a severity of the second disease symptom for the first patient, and wherein the first row in the fourth column comprises an indication of an extent to which the first risk factor positively or negatively affects an occurrence of the second disease symptom for the first patient ([0148] the trigger map displays more than one disease factor, i.e. a second disease symptom, based on activating the disease factors selection on the display, [0166] the trigger map displays an indication of the trigger/protectors for a selected patient which can be an individual patient or a first and second patient, [0178] the degree of strength of the association between trigger/protector and disease symptom/factor are indicated on the display in a variety of ways including differently colored/patterned lines, or bolding, shading, animation, or other indications to show stronger or weaker associations).
Donoghue may not explicitly teach that the trigger visualization is displayed as a plurality of rows and one or more columns corresponding to the disease symptom and disease trigger/protector risk factors.  However, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the display of trigger visualization could be in any manner such that it includes the disease symptom for a patient and the corresponding indication of the extent to which a risk factor is a trigger or predictor for the disease symptom because the manner of presenting the information is a matter of design choice. The choice in how to display the information does not have an impact on the function of the claim. See MPEP 2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, the claimed limitation is rendered obvious.
As per Claims 7 and 15, Donoghue discloses the limitations of Claims 5 and 13.  Donoghue also teaches the trigger visualization further comprises a fifth column for a second patient and a sixth column for the second patient, wherein the fifth column and the sixth column correspond to the first disease symptom for the second patient, wherein the 26WO 2018/227207PCT/US2018/036956 first row in the fifth column comprises an indication of an extent to which the first risk factor positively or negatively affects a severity of the first disease symptom for the second patient, and wherein the first row in the sixth column comprises an indication of an extent to which the first risk [0148] the trigger map displays more than one disease factor, i.e. a second disease symptom, based on activating the disease factors selection on the display, [0166] the trigger map displays an indication of the trigger/protectors for a selected patient which can be an individual patient or a first and second patient, [0178] the degree of strength of the association between trigger/protector and disease symptom/factor are indicated on the display in a variety of ways including differently colored/patterned lines, or bolding, shading, animation, or other indications to show stronger or weaker associations).
Donoghue may not explicitly teach that the trigger visualization is displayed as a plurality of rows and one or more columns corresponding to the disease symptom and disease trigger/protector risk factors.  However, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the display of trigger visualization could be in any manner such that it includes the disease symptom for a patient and the corresponding indication of the extent to which a risk factor is a trigger or predictor for the disease symptom because the manner of presenting the information is a matter of design choice. The choice in how to display the information does not have an impact on the function of the claim. See MPEP 2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, the claimed limitation is rendered obvious.
As per Claims 8 and 16, Donoghue discloses the limitations of Claims 7 and 15.  Donoghue also teaches the trigger visualization further comprises a seventh column for the second patient and an eighth column for the second patient, wherein the seventh column and [0148] the trigger map displays more than one disease factor, i.e. a second disease symptom, based on activating the disease factors selection on the display, [0166] the trigger map displays an indication of the trigger/protectors for a selected patient which can be an individual patient or a first and second patient, [0178] the degree of strength of the association between trigger/protector and disease symptom/factor are indicated on the display in a variety of ways including differently colored/patterned lines, or bolding, shading, animation, or other indications to show stronger or weaker associations).
Donoghue may not explicitly teach that the trigger visualization is displayed as a plurality of rows and one or more columns corresponding to the disease symptom and disease trigger/protector risk factors.  However, it would be obvious to a person of ordinary skill in the art at the time the invention was filed that the display of trigger visualization could be in any manner such that it includes the disease symptom for a patient and the corresponding indication of the extent to which a risk factor is a trigger or predictor for the disease symptom because the manner of presenting the information is a matter of design choice. The choice in how to display the information does not have an impact on the function of the claim. See MPEP 2144.04, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, the claimed limitation is rendered obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stang (US 2006/0206359 A1) discloses a graphical user interface which displays for a patient risk factors for a disease which provides a visual indication of the extent to which each risk factor is associated with the disease or disease symptom.  
Lewis (US 2018/0166174 A1) discloses determining a risk factor score for each risk factor related to a disease for a patient and displaying a visual indication in a column/row format where each risk factor row is displayed with an indication of the degree to which the risk factor is associated with the disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626